O’Donnell, J.,
concurring in judgment only.
{¶ 50} This case presents only a limited question of whether an Ohio EPA report calculating the total maximum daily load (“TMDL”) of phosphorus for Blacklick Creek and recommending technology based effluent limitations to be incorporated into the NPDES permit issued for Fairfield County’s Tussing Road Waste Water Treatment Plant (“Tussing Road WWTP”) is invalid because Ohio EPA failed to promulgate it in accordance with the R.C. Chapter 119 requirements for agency rulemaking. The majority concludes that the TMDL “pre*107scribes a legal standard that did not previously exist. As such, it must first be formally promulgated as a rule pursuant to R.C. Chapter 119 before it can be enforced against the general public.” (Emphasis sic.) Majority opinion at ¶ 29.
{¶ 51} In my view, the TMDL only interprets the established water quality standards as applied to a particular permit holder on a specific segment of a river’s tributary, and it therefore lacks the general and uniform operation required to characterize it as an administrative rule. Because the General Assembly never intended a TMDL to be promulgated through administrative rulemaking, I would reject Fairfield County’s challenge to the validity of the TMDL.
{¶ 52} Today’s majority decision is far-reaching in that Ohio EPA has issued 1,761 TMDLs for watercourses throughout Ohio, including 132 TMDLs for phosphorus alone. See U.S. Environmental Protection Agency, Ohio Impaired Waters and TMDL Information, available at http://iaspub.epa.gov/waterslO/atta ins_state.reporLcontrol?p_state=OH&p_cycle=2008&p_report_type=T (accessed Mar. 12, 2015). None apparently have been promulgated through R.C. Chapter 119 rulemaking, and thus the majority’s decision invalidates all of them, leaving the enforceability of numerous permits in question.
{¶ 53} Recent events have highlighted the challenges Ohio faces in protecting the waters of this state from pollutants that threaten the economy and endanger public health. Recently, a toxic algae bloom in Lake Erie, fed by high concentrations of phosphorus from rivers in the lake’s watershed, contaminated Toledo’s public water supply with hazardous levels of microcystin. See www.eleveland. com/outdoors/index.ssf/2014/08/toxic_algaLbloom_shuts_off_wa.html. And toxic algae blooms have caused authorities to issue advisories for Grand Lake St. Marys and Buckeye Lake. See www.dispatch.com/content/stories/local/2014/06/04/ Algae-warnings-issued-for-Buckeye-Lake.html. In my view, the majority’s decision frustrates efforts to safeguard the state’s surface water from these types of hazards by requiring any limit on the discharge of phosphorus in a particular NPDES permit to go through rulemaking and administrative appeal processes, forestalling a response to these conditions.
{¶ 54} Accordingly, I would affirm the judgment of the court of appeals but differ from the majority in that I would uphold the TMDL calculated by Ohio EPA and not require administrative rulemaking before incorporating its recommendations into a reissued NPDES permit.
The Clean Water Act and Water Quality Standards
{¶ 55} Congress enacted the Clean Water Act with the objective “to restore and maintain the chemical, physical, and biological integrity of the Nation’s waters.” 33 U.S.C. 1251(a). To meet this objective, the act provides for states to *108promulgate water quality standards, which consist of “the designated uses of the navigable waters involved and the water quality criteria for such waters based upon such uses.” 33 U.S.C. 1313(c)(2)(A). “ ‘ “Uses” are the functions — such as recreation, irrigation, or provision of wildlife habitat — that the state has assigned a given body of water. “Criteria” are the technical judgments as to the specific pollution levels that are compatible with those uses.’ ” Columbus & Franklin Cty. Metro. Park Dist. v. Shank, 65 Ohio St.3d 86, 123, 600 N.E.2d 1042 (1992), quoting Pedersen, Turning the Tide on Water Quality, 15 Ecology L.Q. 69, 92-93 (1988). The criteria adopted by the state to protect the designated use may be established numerically or in a narrative form. 40 C.F.R. 131.11(b)(2).
{¶ 56} In R.C. 6111.041, the General Assembly delegated the duty to establish water quality standards to Ohio EPA, directing that agency to engage in administrative rulemaking pursuant to R.C. Chapter 119 in adopting them. The statute further requires Ohio EPA to “implement the standards so established in the issuance, revocation, modification, or denial of permits.”
{¶ 57} The water quality standards are promulgated in Ohio Adm.Code Chapter 3745. These are established as numeric criteria for a variety of substances (such as certain chemicals and bacteria), providing a specific concentration of a pollutant that may be in a given volume of water but still achieve the water quality standard. See generally Ohio Adm.Code 3745-1-07. Other water quality standards have been promulgated using narrative criteria. Ohio Adm.Code 3745-1-04 establishes water quality criteria applicable to all surface waters of the state:
To every extent practical and possible as determined by the director, these waters shall be:
(A) Free from suspended solids or other substances that enter the waters as a result of human activity and that will settle to form putrescent or otherwise objectionable sludge deposits, or that will adversely affect aquatic life;
(B) Free from floating debris, oil, scum and other floating materials entering the waters as a result of human activity in amounts sufficient to be unsightly or cause degradation;
(C) Free from materials entering the waters as a result of human activity producing color, odor or other conditions in such a degree as to create a nuisance;
(D) Free from substances entering the waters as a result of human activity in concentrations that are toxic or harmful to human, animal or aquatic life and/or are rapidly lethal in the mixing zone;
*109(E) Free from nutrients entering the waters as a result of human activity in concentrations that create nuisance growths of aquatic weeds and algae;
(F) Free from public health nuisances associated with raw or poorly treated sewage.
{¶ 58} Ohio EPA has not promulgated numeric criteria for phosphorus, but rather has provided that it “shall be limited to the extent necessary to prevent nuisance growths of algae, weeds, and slimes that result in a violation of the water quality criteria set forth in paragraph (E) of rule 3745-1-04 of the Administrative Code or, for public water supplies, that result in taste or odor problems.” Id., Table 7-11, fn. c. This standard is the basis for Ohio EPA’s regulatory authority to limit the amount of phosphorus in waters of the state.
TMDLs to Achieve Water Quality Standards
{¶ 59} Once a state establishes water quality standards, the Clean Water Act requires it to identify impaired waters and calculate the TMDL of a pollutant that may enter the water without causing a violation of the applicable standards. 33 U.S.C. 1313(d)(1)(A) and (C). In contrast to the water quality standards, the General Assembly has not expressly required a TMDL to be promulgated as an administrative rule, even though it provided other requirements for the development of TMDLs. See, e.g., R.C. 6111.12(D)(2), 6111.52(E), 6111.56(A) and (B). This is so because a TMDL does not represent a policy preference of Ohio EPA or a new water quality standard, but rather provides the factual and technological data, derived from observation and application of scientific principles, needed for Ohio EPA to implement the water quality standard.
{¶ 60} The first step in establishing a TMDL is to establish a numeric target to “serve as a measure of comparison between observed instream conditions and conditions that are expected to restore the designated uses of the waterbody.” Ohio EPA, Division of Surface Water, Total Maximum Daily Loads for the Big Walnut Creek Watershed 23 (Aug. 19, 2005) (“the TMDL report”), available, minus appendices, at http://www.epa.state.oh.us/portals/35/tmd]/BWC_Final% 20 081505.pdf (accessed Mar. 12, 2015). That is, Ohio EPA needs to know the maximum amount of phosphorus that a watercourse can contain without violating the water quality standard — here, the specific concentration that, if exceeded, will cause nuisance growths of aquatic weeds and algae. Ohio EPA has not promulgated statewide numeric criteria for phosphorus by administrative rule — i.e., through a standard having a general and uniform operation throughout the state regardless of local conditions — and therefore relied on the results of a study called Association Between Nutrients, Habitat, and the Aquatic Biota in Ohio *110Rivers and Streams, Ohio EPA Technical Bulletin MAS/1999-1-1 (Jan. 7, 1999), available at www.epa.state.oh.us/portals/35Aakeerie/ptaskforce/AssocLoad.pdf (accessed Mar. 12, 2015). That study analyzed the effects of nutrients, including phosphorus, on the aquatic biological communities of Ohio streams and rivers.
{¶ 61} According to the TMDL report, the Association study found that 0.11 mgA of total phosphorus is the numeric target for wadeable streams and rivers in the Eastern Corn Belt Plains ecoregion of Ohio, which includes Blacklick Creek. That value, representing the concentration of phosphorus that rivers and streams in the watershed can assimilate naturally without causing impairment, is derived from observation and scientific modeling that can be tested and verified. Fair-field County asserts that the data and methodology used in the Association study to generate the numeric target are flawed, but that only underscores the point that the numeric target resulted from a case-by-case examination of local conditions, not from a policy choice. As the TMDL report expressly acknowledges, “these nutrient targets are not codified in Ohio’s water quality standards; therefore, there is a certain degree of flexibility as to how they can be used in a TMDL setting.” Id. at 24. Thus, the numeric target is not a legal standard, but an objective, factual determination.
{¶ 62} Ohio Adm.Code 3745-2-12(B) requires Ohio EPA to calculate the TMDL as the sum of all existing or projected loads of a pollutant (such as phosphorus) from all point sources (direct dischargers such as the Tussing Road WWTP), nonpoint sources (indirect discharges such as runoff and failing home sewer systems), and naturally occurring background sources that can be allowed and still attain the water quality standard. These calculations showed that the water quality standard as quantified by the numeric target could not be achieved without a 62 percent reduction in phosphorus from all sources on Blacklick Creek. TMDL report at 74.
{¶ 63} The TMDL report proposes a strategy to achieve the 62 percent reduction by calculating wasteload allocations (i.e., the amount allowed to be discharged by point sources through NPDES permits) and load allocations (i.e., the amount of pollutant that comes from nonpoint sources and natural causes). The TMDL in this case recommended an 81 percent reduction in the load coming from nonpoint sources along Blacklick Creek, concluding that these reductions would be “manageable * * * although still challenging.”
{¶ 64} In addition, the TMDL report recommended increasing the wasteload allocation given to point sources by 54 percent over existing loads. For example, it suggested allowing the Tussing Road WWTP to increase its discharge of total phosphorus from an existing load of 3,047 lb/year to 4,569 lb/year, based on the recognition that Fairfield County is growing rapidly and will need to discharge more effluent into Blacklick Creek in the coming years.
*111{¶ 65} But to offset this increased wasteload, the TMDL report recommended imposing a technology-based phosphorus limit of 0.5 mg/1 for Fairfield County’s Tussing Road WWTP — the single largest point source discharger of phosphorus in the Big Walnut Creek watershed. It proposed similar limits for three other facilities and a 1.0 mg/1 limit for three significantly smaller facilities in the watershed. These limits represent the concentration of phosphorus that remains in a point source’s discharges after implementing a specific treatment technology, and Tony Vogel, Fairfield County’s Director of Utilities, admitted that it was possible for the county to implement these new treatment technologies to comply with the 0.5 mg/1 limit, although it would cost $5 million.
{¶ 66} Contrary to the majority’s assertion, the wasteload allocations for point sources in the watershed are not “arbitrarily divided” by the TMDL report. Majority opinion at ¶ 32. Rather, Ohio EPA calculated the wasteload allocation for the Tussing Road WWTP by multiplying the maximum discharge capacity of the facility (the design flow of three million gallons a day) by 0.5 mg/1 — the concentration of phosphorus remaining in the discharge after the use of existing treatment technology — and determined that the facility may discharge' a maximum of 4,569 pounds of phosphorus per year.
A TMDL Is Not an Administrative Rule
{¶ 67} Based on these facts, it is my view that neither the TMDL in general nor the specific technology based effluent limitation and wasteload allocation that Fairfield County challenges in this case can be fairly characterized as agency rules that must be adopted through administrative rulemaking pursuant to R.C. Chapter 119.
{¶ 68} A “rule” is defined by R.C. 119.01(C) as “any rule, regulation, or standard, having a general and uniform operation, adopted, promulgated, and enforced by any agency under the authority of the laws governing such agency, and includes any appendix to a rule.” (Emphasis added.) As this court indicated in State ex rel. Saunders v. Indus. Comm., 101 Ohio St.3d 125, 2004-Ohio-339, 802 N.E.2d 650, “The pivotal issue in determining the effect of a document is whether it enlarges the scope of the rule or statute from which it derives rather than simply interprets it. * * * If the former, it must be promulgated pursuant to R.C. Chapter 119. If the latter, it is exempt from those requirements.” Id. at ¶ 27.
{¶ 69} The numeric target for phosphorus provided in the TMDL report represents only an application of the water quality standard promulgated by Ohio Adm.Code 3745-l-04(E) to a particular segment of a watershed, in which Ohio EPA has calculated the specific concentration of phosphorus that rivers and streams in the Big Walnut Creek Watershed can assimilate before it contributes to nuisance growths of aquatic weeds and algae that impair the water. Thus, the *112numeric target differs from the statewide numeric criteria promulgated as rules in Ohio Adm.Code 3745-1-07 that provide set numerical limits for specific substances (such as arsenic and mercury) applicable to all surface water, notwithstanding the unique local characteristics of the water body that affect how those substances are assimilated.
{¶ 70} The 0.5 mg/1 technology based limit and the corresponding wasteload allocation imposed on the Tussing Road WWTP do set a ceiling on the amount of phosphorus the facility can discharge. However, R.C. 6111.042 expressly permits Ohio EPA to “establish on a case-by-case basis effluent limitations in a permit issued under section 6111.03 of the Revised Code, based upon best professional judgment,” when effluent limitations adopted by the United States EPA are not applicable. Here, the United States EPA has not adopted an effluent limit for phosphorus, Ohio EPA expressly justified the 0.5 mg/1 technology based limit on the exercise of its best professional judgment, and the statute permits imposing that limit on a case-by-case basis. Nothing in this statute requires the agency to promulgate a rule before exercising this authority.
{¶ 71} Our decision in Condee v. Lindley, 12 Ohio St.3d 90, 465 N.E.2d 450 (1984), on which the majority relies, actually supports the view that the technology based effluent limitation at issue here need not be promulgated as an administrative rule in order to be enforceable. That case concerned the question of “whether the Tax Commissioner’s policy (allocating thirty percent of situsable property value to the non-situsable property value category when compiling and issuing certificates of tax valuation on public utility property) is an improperly adopted rule and therefore invalid.” Id. at 91. We concluded that the policy should have been promulgated as a rule, noting that “the commissioner’s policy herein was adopted in lieu of a case-by-case analysis of each taxpayer’s liability.” (Emphasis added.) Id. at 93. But in contrast, the technology based effluent limit imposed on the Tussing Road WWTP has been applied only on a case-by-case basis, and even the majority concedes that these limits are “discharger-specific, i.e., not strictly uniform.” Majority opinion at ¶ 30.
{¶ 72} The majority also mistakenly concludes that “[i]n the TMDL for Big Walnut Creek, Ohio EPA developed binding standards to apply to the entire watershed * * *.” Majority opinion at ¶ 47. The TMDL report itself characterizes the 0.11 mg/1 numeric target as uncodified and flexible, and it calls the effluent limits “recommendations.” Notably, when Ohio EPA initially drafted Fairfield County’s NPDES permit, it did not apply the 0.5 mg/1 limit for phosphorus for the first 15 months of the permit period. And when Fairfield County objected to the new limit, Ohio EPA eliminated the phosphorus limit for the first three years of the permit’s term and provided an interim limit of 1.0 mg/1 *113through the remainder of the permit. Fairfield County has continued to follow these permit conditions during the eight and one half years since it commenced this appeal. The permit limits therefore do not represent a mechanical application of the wasteload allocation proposed in the TMDL; Ohio EPA could — and in fact did — permit the Tussing Road WWTP to exceed the limits recommended in the TMDL report.
{¶ 73} The majority further claims that “[t]he rule-like nature, of TMDLs is also reflected in the fact that U.S. EPA must proceed through rulemaking when it establishes its own TMDLs.” Majority opinion at ¶ 33. Its reliance on 33 U.S.C. 1313(d)(2) as directly supporting this statement is misplaced, because nothing in that section requires notice and comment rulemaking, and the lone citation to a single federal trial court case refers to dicta only. More fundamentally, however, 33 U.S.C. 1313(d)(2) requires United States EPA to establish a TMDL for a state “not later than thirty days” after it disapproves the state’s TMDL, but the federal Administrative Procedure Act generally requires “publication or service of a substantive rule shall be made not less than 30 days before its effective date * * *.” 5 U.S.C. 553(d). Given the short time span provided for establishing a TMDL, it does not appear that Congress ever intended the agency to engage in full-scale notice and comment rulemaking.
{¶ 74} In the last analysis, the TMDL report’s recommendations directly affect only seven permit holders throughout a watershed that drains 556.7 square miles, while the wasteload allocation applies only to the Tussing Road WWTP. These are hardly standards having a general and uniform operation, and the majority’s conclusion that the TMDL affects “a large segment of the public rather than a narrow group” is not borne out by the facts of this case. Majority opinion at ¶ 30. And far from being binding, it does not appear that the TMDL report’s recommendations for the Tussing Road WWTP have ever been applied — and they may never apply, given that the appellate court had remanded the permit to Ohio EPA to consider evidence relating to the technical feasibility and economic reasonableness of the 0.5 mgd technology based effluent limit pursuant to R.C. 6111.03(J)(3). 2013-0hio-2106, 2013 WL 2422905, ¶ 147-149, 160.
{¶ 75} Accordingly, in my view, the Tenth District Court of Appeals properly concluded that the TMDL at issue here is not a rule or standard that may be adopted only through administrative rulemaking, and because Ohio EPA has not challenged the appellate court’s determination that the agency failed to consider the technical feasibility and economic reasonableness of the 0.5 mg/1 technology based limit prior to imposing it in the most recent permit, I would affirm the judgment of the court of appeals on the basis that the TMDL’s recommended effluent limitations did not require administrative rulemaking.
Kennedy, J., concurs in the foregoing opinion.
Frost Brown Todd, L.L.C., Stephen P. Samuels, Joseph M. Reidy, Stephen N. Haughey, and Thaddeus H. Driscoll, for appellant.
Michael DeWine, Attorney General, Eric E. Murphy, State Solicitor, Samuel C. Peterson, Deputy Solicitor, and L. Scott Helkowski and Alana R. Shockey, Assistant Attorneys General, for appellee.
Linda S. Woggon, urging reversal for amicus curiae Ohio Chamber of Commerce.
John Gotherman; and Frost Brown Todd, L.L.C., Stephen H. Haughey, Thaddeus H. Driscoll, and Stephen J. Smith, urging reversal for amici curiae Ohio Municipal League and County Sanitary Engineers Association of Ohio.
Squire Sanders, L.L.P., Jessica E. DeMonte, Andrew Etter, and John D. Lazzaretti, urging reversal for amici curiae Association of Ohio Metropolitan Wastewater Agencies and National Association of Clean Water Agencies.